DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 7/6/2022, claims 11 – 30 are pending for examination. This action is final.
Response to Amendment
Acknowledgement is made claims 11 – 30 are previously presented and pending examination.
Response to Arguments
Applicant’s arguments, found on pages 8 – 10 of Remarks dated 7/6/2022, wherein Applicant alleges, “Lum’s disclosure of ‘modifying the list of compatible codecs for receiving an SDP answer’ discloses the claim ‘adapting the request to media-specific data of another RTC client and to the parameters for the communication connection.’ … is incorrect”, have been fully considered and found not persuasive. 
Applicant specifically asserts, “Lum … provides no disclosure regarding what is included in ‘transports for the media channel … independent clam 11 recites adapting based on both media-specific data and parameters for the communication connection. However, Lum, at best, discloses only modifying the SDP offer based on the codecs; Lum does not disclose or suggest modifying the SDP offer based on the ‘transports for the media channel’ that allegedly constitute the claimed ‘parameters for the communication connection.’” Examiner disagrees.
Lum et al. (US 2014/0126715 A1) hereinafter “Lum”, recites throughout Paragraphs [0099 – 0101]:
“Included in the request is an SDP offer for negotiating media attributes and transports for the media channel to be established between the caller and callee. Included in the SDP offer as attributes is a list of audio and video codecs supported by the browser 506. For example, the SDP offer may include the following information on codecs: Audio: G.711, Opus, ISAC; Video:VPS… The WebRTC service 518 processes the request and proceeds to establish a WebRTC session/call with the web browser application 506. In doing this, the WebRTC service determines whether codecs should be added or removed/replaced from the SDP offer. In this regard, the service 518 retrieves the list of codecs it supports and modifies the SDP offer as needed to match the list of supported codecs.”
“the codecs in the modified SDP offer are listed in an order of priority/preference, with the most preferred codecs being listed first, for selection in an SDP answer. According to one embodiment, preference is given to the codecs provided by the requesting web browser which are also supported by the WebRTC service.”
The SDP offer is adapted by specifically modifying the list of codecs contained therein, to be a list supported by the browser 506 and the WebRTC service 518. As both the browser and the WebRTC service of Lum are comprised in the communication connection to specifically communicate in a selected protocol, adapting the SDP offer to comprise and prioritize shared protocols for communication effectively teaches adapting the SDP offer to the communication connection. That is, in reciting “the codes in the modified SDP offer are listed in an order of priority/preference, with the most preferred codecs being listed first … preference is given to the codecs provided by the requesting web browser which are also supported by the WebRTC service”, Lum effectively adapts the request to prioritize codecs which are supported by both devices and therefore supported by the communication session comprising both devices. 
Wherein Applicant specifically asserts, “Lum … provides no disclosure regarding what is included in ‘transports for the media channel’,” one of ordinary skill in the art will readily understand that such an element, given the broadest reasonable interpretation of the subject matter of both the claimed invention and Lum, the protocol by which two devices choose to communicate in a communication session would constitute a “transport for the media channel”. As such, the attributes of Lum which comprise the list of offered codecs by the browser are media-specific to the browser, and the curated and ordered list of codecs supported by both the browser and the WebRTC service are parameters for the communication connection comprising the browser and the service.
Applicant’s arguments, found on pages 11 – 13 of Remarks dated 7/6/2022, wherein Applicant alleges, “nothing in Lum discloses or suggests a web server configured to: receive… adapt… and send… [the request/adapted request as recited in claim 21]”, have been fully considered and found not persuasive. 
Lum, similar to the claimed invention, teaches of a WebRTC Service disposed between two WebRTC browser devices which performs the steps of the claimed invention (“the WebRTC/call server 110 is configured to receive and establish WebRTC sessions and acts as a gateway between WebRTC and SIP” Lum Paragraph [0050] and WebRTC service 518 in Fig. 9A and 10).   
Applicant’s arguments, provided above, are found not persuasive and fail to overcome the rejections of the claims under 35 U.S.C. §103 based upon the rationale indicated herein. As such, the rejections of the claims are maintained and no new prior art references are introduced.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 11 – 15, 17 – 27, 29, and 30 are rejected under 35 U.S.C. §103 as being unpatentable over Lum et al. (US 2014/0126715 A1), hereinafter “Lum”, and further in view of Aksu et al. (US 2014/0362764 A1), hereinafter “Aksu”.
Regarding claim 11, Lum teaches as computer-implemented method for establishing a communication connection (signaling message exchange for handling a WebRTC call (Lum Paragraph [0099])), comprising: 
receiving a request from a Real-Time Communication (RTC) client, wherein the request contains media-specific data for the RTC client and parameters for the communication connection (customer request is an SDP offer comprising media attributes (specific data) and transport for the media channel (parameters for communication) and is sent to a WebRTC service (Lum Paragraphs [0099 – 0100])); 
adapting the request to media-specific data of another RTC client and to the parameters for the communication connection to generate an adapted request (modifying the SDP offer by the WebRTC service by modifying the list of compatible codecs for receiving an SDP answer, wherein the receiving device selects one of the modified codecs (Lum Paragraphs [0100 – 0101] and [0105])); and 
sending the adapted request to the other RTC client (sending the modified SDP offer to the SIP client through a SIP routing server (Lum Paragraphs [0102 – 0105])).
Where Lum teaches the adapted request being a list of modified codecs (Lum Paragraphs [0100 – 0102]), Lum fails to teach sending the list of modified codecs to the requesting client.
However, in analogous art, Aksu teaches sending a list of modified codecs to a requesting device (sending and receiving devices of a data flow send codec acknowledgement messages, and subsequently receive updated codecs to communicate from the server (Aksu Paragraphs [0058 – 0059])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Aksu related to updating client devices of communication codecs and apply them to the teachings of Lum for the purpose of establishing communication sessions between the two devices and maintaining updated codecs for communication (Aksu Paragraphs [0058  0059]). One would be motivated as such as the server may determine an updated list of communication codecs may result in improved performance (Aksu Paragraph [0059]).

Regarding claim 12, Lum and Aksu teach the method of claim 11, wherein the method further comprises: 
receiving a response from the other RTC client (receiving an SDP Answer to the SDP offer from the SIP client application (Lum Paragraphs [0105 – 0106])); 
adapting the response to media-specific data of the RTC client and to the parameters for the communication connection to generate an adapted response (SDP Answer comprises selected codec for communication (Aksu Paragraph [0052]) updating a codec list based upon known codecs (media-specific data) of the sending a received device and sending the updated codec lists to the sending and receiving devices (Aksu Paragraphs [0058 – 0059] and [0053]) ); and 
sending the adapted response to the RTC client and to the other RTC client sending the updated codec lists to the sending and receiving devices (Aksu Paragraphs [0058 – 0059]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Aksu related to sending updated codec lists and apply them to the teachings of Lum for the purpose of improving performance. One would be motivated as such as the server may determine updated list of communication results in improved performance (Aksu Paragraph [0058 – 0059])).

Regarding claim 13, Lum and Aksu teach the method of claim 11, wherein the media-specific data for the RTC client relates to output of audio data or video data at the RTC client (attributes is a list of codecs for audio and video media (Lum Paragraph [0099])).

Regarding claim 14, Lum and Aksu teach the method of claim 11, wherein one or more communication devices are assigned to a user (end-user device being operated by a user connecting to a call center agent (Second client) both of which are WebRTC enabled (Lum Paragraph [0044])), each of the one or more communication device having the RTC client or the other RTC client capable of sending and receiving different media types (live communication comprises WebRTC to send and receive audio and video data (Lum Paragraphs [0043 – 0045])).

Regarding claim 15, Lum and Aksu teach the method of claim 12, wherein a Web-Socket connection or an HTTP-PUT request is used for sending or receiving the request, the adapted request, the response, or the adapted response (web browser of the WebRTC client supports WebSocket or HTTP communications (Lum Paragraph [0082])).

Regarding claim 17, Lum and Aksu teach the method of claim 12, wherein the request, the adapted request, the response, and the adapted response are generated through the Session Description Protocol (SDP) (Lum Paragraph [0060]).

Regarding claim 18, Lum teaches a non-transitory machine-readable medium with a computer program stored thereon (Lum Paragraph [0055]), the computer program containing executable code that, when executed, causes: 
receiving a request from a Real-Time Communication (RTC) client, wherein the request contains media-specific data for the RTC client and parameters for the communication connection (customer request is an SDP offer comprising media attributes (specific data) and transport for the media channel (parameters for communication) and is sent to a WebRTC service (Lum Paragraphs [0099 – 0100])); 
adapting the request to media-specific data of another RTC client and to the parameters for the communication connection to generate an adapted request (modifying the SDP offer by the WebRTC service by modifying the list of compatible codecs for receiving an SDP answer, wherein the receiving device selects one of the modified codecs (Lum Paragraphs [0100 – 0101] and [0105])); and 
sending the adapted request to the other RTC client (sending the modified SDP offer to the SIP client through a SIP routing server (Lum Paragraphs [0102 – 0105])).
Where Lum teaches the adapted request being a list of modified codecs (Lum Paragraphs [0100 – 0102]), Lum fails to teach sending the list of modified codecs to the requesting client.
However, in analogous art, Aksu teaches sending a list of modified codecs to a requesting device (sending and receiving devices of a data flow send codec acknowledgement messages, and subsequently receive updated codecs to communicate from the server (Aksu Paragraphs [0058 – 0059])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Aksu related to updating client devices of communication codecs and apply them to the teachings of Lum for the purpose of establishing communication sessions between the two devices and maintaining updated codecs for communication (Aksu Paragraphs [0058  0059]). One would be motivated as such as the server may determine an updated list of communication codecs may result in improved performance (Aksu Paragraph [0059]).

Regarding claim 19, Lum and Aksu teach the non-transitory machine-readable medium of claim 18, wherein the executable code that, when executed, further causes: 
receiving a response from the other RTC client (receiving an SDP Answer to the SDP offer from the SIP client application (Lum Paragraphs [0105 – 0106])); 
adapting the response to media-specific data of the RTC client and to the parameters for the communication connection to generate an adapted response (SDP Answer comprises selected codec for communication (Aksu Paragraph [0052]) updating a codec list based upon known codecs (media-specific data) of the sending a received device and sending the updated codec lists to the sending and receiving devices (Aksu Paragraphs [0058 – 0059] and [0053])); and 
sending the adapted response to the RTC client and to the other RTC client (sending the updated codec lists to the sending and receiving devices (Aksu Paragraphs [0058 – 0059]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Aksu related to sending updated codec lists and apply them to the teachings of Lum for the purpose of improving performance. One would be motivated as such as the server may determine updated list of communication results in improved performance (Aksu Paragraph [0058 – 0059])).

Regarding claim 20, Lum and Aksu teach the non-transitory machine-readable medium of claim 18, wherein the media-specific data for the RTC client relates to output of audio data or video data at the RTC client (attributes is a list of codecs for audio and video media (Lum Paragraph [0099])).

Regarding claim 21, Lum teaches a telecommunication system comprising: 
a web server (WebRTC service), a Real-Time Communication (RTC) client (WebRTC user client) connected or connectable to the web server, another RTC client connected or connectable to the web server (call center agent on a WebRTC client) (Lum Paragraphs [0021 – 0022], [0049], and Fig. 1), and the web server is configured to: 
receive a request from the RTC client, wherein the request contains media-specific data for the RTC client, and parameters for the communication connection (customer request is an SDP offer comprising media attributes (specific data) and transport for the media channel (parameters for communication) and is sent to a WebRTC service (Lum Paragraphs [0099 – 0100])); 
adapt the request to media-specific data of the other RTC client and the parameters for the communication connection to generate an adapted request (modifying the SDP offer by the WebRTC service by modifying the list of compatible codecs for receiving an SDP answer, wherein the receiving device selects one of the modified codecs (Lum Paragraphs [0100 – 0101] and [0105])); and 
send the adapted request to the other RTC client and to the RTC client (sending the modified SDP offer to the SIP client through a SIP routing server (Lum Paragraphs [0102 – 0105])).
Where Lum teaches the adapted request being a list of modified codecs (Lum Paragraphs [0100 – 0102]), Lum fails to teach sending the list of modified codecs to the requesting client.
However, in analogous art, Aksu teaches sending a list of modified codecs to a requesting device (sending and receiving devices of a data flow send codec acknowledgement messages, and subsequently receive updated codecs to communicate from the server (Aksu Paragraphs [0058 – 0059])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Aksu related to updating client devices of communication codecs and apply them to the teachings of Lum for the purpose of establishing communication sessions between the two devices and maintaining updated codecs for communication (Aksu Paragraphs [0058  0059]). One would be motivated as such as the server may determine an updated list of communication codecs may result in improved performance (Aksu Paragraph [0059]).

Regarding claim 22, Lum and Aksu teach the system of claim 21, wherein the web server is further configured to: 
receive a response form the other RTC client (receiving an SDP Answer to the SDP offer from the SIP client application (Lum Paragraphs [0105 – 0106])); 
adapt the response to the media-specific data of the RTC client and the parameters for the communication connection to generate an adapted request (SDP Answer comprises selected codec for communication (Aksu Paragraph [0052]) updating a codec list based upon known codecs (media-specific data) of the sending a received device and sending the updated codec lists to the sending and receiving devices (Aksu Paragraphs [0058 – 0059] and [0053])); and 
send the adapted response to the RTC client and to the other RTC client (sending the updated codec lists to the sending and receiving devices (Aksu Paragraphs [0058 – 0059]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Aksu related to sending updated codec lists and apply them to the teachings of Lum for the purpose of improving performance. One would be motivated as such as the server may determine updated list of communication results in improved performance (Aksu Paragraph [0058 – 0059])).

Regarding claim 23, Lum and Aksu teach the system of claim 21, wherein the RTC client is configured using the adapted request, and the other RTC client is configured using the adapted request (customer request is an SDP offer (Lum Paragraphs [0099 – 0100]) updating the call between devices using the updated codec list for improved communications (Aksu Paragraphs [0058 – 0060]) inherits motivation to combine from respective parent claim.).

Regarding claim 24, Lum and Aksu teach the system of claim 22, wherein the RTC client is further configured using the adapted response, and the other RTC client is further configured using the adapted response (SDP Answer comprises selected codec for communication (Aksu Paragraph [0052])  updating the call between devices using the updated codec list for improved communications (Aksu Paragraphs [0058 – 0060]) inherits motivation to combine from respective parent claim.).

Regarding claim 25, Lum and Aksu teach the system of claim 21, wherein the RTC client include a browser and the other RTC client includes another browser (Lum Paragraph [0066]).

Regarding claim 26, Lum and Aksu teach the system of claim 22, wherein the adapted request includes a Session Description Protocol (SDP) OFFER and the adapted response includes an SDP ANSWER (Lum Paragraph [0083]).

Regarding claim 27, Lum and Aksu teach the system of claim 21, wherein a connection between the RTC client, the other RTC client, and the web server involves a Web-Socket connection or a Hypertext Transfer Protocol (HTTP-PUT) request (web browser of the WebRTC client supports WebSocket or HTTP communications (Lum Paragraph [0082])).

Regarding claim 29, Lum and Aksu teach the system of claim 21, wherein one or more communication devices are assigned to a user (end-user device being operated by a user connecting to a call center agent (Second client) both of which are WebRTC enabled (Lum Paragraph [0044])), each of the one or more communication device having the RTC client or the other RTC client capable of sending and receiving different media types (live communication comprises WebRTC to send and receive audio and video data (Lum Paragraphs [0043 – 0045])).

Regarding claim 30, Lum and Aksu teach the system of claim 21, wherein the RTC client is a Web Real-Time Communication (WebRTC) client and the other RTC client is another WebRTC client (end-user device being operated by a user connecting to a call center agent (Second client) both of which are WebRTC enabled (Lum Paragraph [0044])).

Claims 16 and 28 are rejected under 35 U.S.C. §103 as being unpatentable over Lum in view of Aksu and further in view of Ezell et al. (US 2015/0304379 A1), hereinafter “Ezell”.
Regarding claim 16, where Lum and Aksu teach the method of claim 12 and communications being the sending or receiving the request, the adapted request, the response, or the adapted response (exchanging offer and answer messages based upon an initial request (Lum Paragraphs [0100 – 0102])), Lum and Aksu fail to teach of using RESTful procedures in combination with asynchronous event reporting.
However, in analogous art, Ezell teaches using RESTful procedures in combination with asynchronous event reporting (reporting events using REST API at the time of occurrence of the event (Ezell Paragraph [0027])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Ezell related to reporting events using REST API and apply them to the teachings of Lum and Aksu for the purpose of sending and receiving data using a known Application Programming Interface. One would be motivated as such as REST API may be used as a control API to media server commands (Ezell Paragraph [0027]).

Regarding claim 28, where Lum and Aksu teach the system of claim 21 and communications being the sending or receiving the request, the adapted request, the response, or the adapted response (exchanging offer and answer messages based upon an initial request (Lum Paragraphs [0100 – 0102])), Lum and Aksu fail to teach of using RESTful procedures in combination with asynchronous event reporting.
However, in analogous art, Ezell teaches using RESTful procedures in combination with asynchronous event reporting (reporting events using REST API at the time of occurrence of the event (Ezell Paragraph [0027])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Ezell related to reporting events using REST API and apply them to the teachings of Lum and Aksu for the purpose of sending and receiving data using a known Application Programming Interface. One would be motivated as such as REST API may be used as a control API to media server commands (Ezell Paragraph [0027]).

Conclusion
The following prior art references were found to be pertinent to Applicant’s claimed invention but were not used in making the rejections presented herein.
Mandato et al. (US 2004/0139088 A1) teaches of implementing end-to-end Quality of Service (QoS) negotiation and control coordination using an intermediary device.
Blau et al. (US 2013/0185440 A1) teaches modifying an SIP invite request between a first User Equipment device and a second User Equipment device to coordinate communications.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/               Examiner, Art Unit 2454      

/GLENTON B BURGESS/               Supervisory Patent Examiner, Art Unit 2454